IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,947-01


                    EX PARTE JONATHAN ALBERTO RUIZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 10-CRJ-57B IN THE 229TH DISTRICT COURT
                            FROM JIM HOGG COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to aggravated assault with a deadly weapon. Pursuant to a plea

bargain, Applicant was placed on deferred adjudication community supervision for a period of ten

years. After Applicant failed to comply with the conditions of community supervision, the State

filed a Motion to Adjudicate Guilt, and Applicant was sentenced to ten years in the Texas

Department of Criminal Justice (TDCJ). Applicant filed an application for a writ of habeas corpus

under Texas Code of Criminal Procedure Article 11.072 requesting relief based on ineffective

assistance of counsel. The trial court granted relief, vacated Applicant’s conviction, and ordered him

released. Applicant was once again placed on deferred adjudication community supervision.

Following this, the State filed a Second Motion to Adjudicate Guilt, and Applicant was sentenced
                                                                                                      2

to twenty years in TDCJ. Applicant did not appeal his conviction. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

           Applicant contends that the trial court lacked jurisdiction to grant relief in the form of

vacating a final felony conviction. Based on the record, the trial court has determined that there was

no jurisdiction to vacate this conviction.

           We agree. “It is well established that only the Court of Criminal Appeals possesses the

authority to grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction. The trial court is without such authority.” Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.

Crim. App. 1985). The trial court did not have the authority to set aside the sentence and place

Applicant back on deferred adjudication community supervision. Accordingly, any order purporting

to vacate and re-sentence Applicant undertaken by the trial court is void and of no effect. Id.

           The judgment in cause number 10-CRJ-57 in the 229th District Court of Jim Hogg County

is reformed to reflect that Applicant was sentenced to ten years in the Texas Department of Criminal

Justice.

           Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: OCTOBER 12, 2022
Do not publish